Citation Nr: 1105207	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-39 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date earlier than August 14, 2006, 
for the grant of service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1972 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2009 rating decision by the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office (RO) 
that, in pertinent part, granted service connection for 
schizophrenia, rated 100 percent, effective from August 14, 2006.  
In March 2010, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is associated with the 
Veteran's claims file.  

In his March 2010 hearing testimony, and in his September 
2009 Substantive Appeal, the Veteran appears to claim that 
a December 1978 rating decision, which is not of record 
but which reportedly denied service connection for 
schizophrenia, should be reversed or revised on the basis 
of clear and unmistakable error (CUE).  That matter has 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action, to include clarification of whether a 
claim of service connection for schizophrenia was 
initially denied in December 1978 or December 1992. 


FINDINGS OF FACT

1.  The most recent application to reopen a claim of service 
connection for schizophrenia was denied in a June 2005 rating 
decision.  The decision was not appealed.  

2.  After the June 2005 rating decision, the first communication 
from the Veteran evidencing an intent to reopen a claim of 
service connection for schizophrenia was received on August 14, 
2006.  



CONCLUSION OF LAW

An effective date prior to August 14, 2006, is not warranted for 
the award of service connection for schizophrenia.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 493; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not 
been met in this case.

In any event, the Board notes that prior to initial award of 
service connection, the Veteran was informed how effective dates 
are assigned.  He was then notified that his claim was awarded 
with a specific effective date assigned and informed how to 
appeal that decision, and he did so.  He was provided a statement 
of the case that again advised him of the applicable law and 
criteria required for an earlier effective date.  Although the 
claim was not readjudicated, the record reflects that the 
appellant was provided a meaningful opportunity to participate 
effectively in the processing of his claim such that any notice 
error did not affect the essential fairness of the adjudication 
now on appeal.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  Thus, based on the record as a whole, 
the Board finds that a reasonable person would have understood 
from the information that VA provided to the appellant what was 
necessary to substantiate his claim, and as such, that he had a 
meaningful opportunity to participate in the adjudication of his 
claim such that the essential fairness of the adjudication was 
not affected.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits, such as providing a 
personal hearing.  It is noteworthy that determinations regarding 
effective dates of awards are based, essentially, on what was 
shown by the record at various points in time and application of 
governing law to those findings, and generally further 
development of the evidence is not necessary unless it is alleged 
that evidence constructively of record is outstanding.  The 
Veteran has not identified any other pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  If a formal claim is received 
within one year of an informal claim, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.  

The Veteran argues, in essence, that he is entitled to an 
effective date in August 1978 or September 1991 (see September 
2009 notice of disagreement), when he filed claims seeking 
service connection for schizophrenia.  Review of the record 
indicates that these claims were considered and denied, however, 
and subsequent unappealed rating decisions in May 1999 and June 
2005 continued the denial.  These decisions are final and not 
subject to revision in the absence of clear and unmistakable 
error (CUE) in the decision.  38 U.S.C.A. §§ 5109A, 7105; see 
Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a 
request for revision based on CUE could result in the assignment 
of an effective date earlier than the date of a final decision).  
As indicated above, the Veteran appears to be raising the matter 
of CUE in a December 1978 rating decision.  Notably, because 
there was a prior final rating decision in the matter of service 
connection for schizophrenia, to establish entitlement to an 
effective date earlier than August 14, 2006 (the date of claim to 
reopen) for the grant of service connection for schizophrenia, it 
would have to be shown that there was CUE in a prior final rating 
decision.  As such matter has not been developed for appellate 
review, it is not before the Board.  

What remains for consideration before the Board is whether 
following the June 2005 rating decision, and prior to August 14, 
2006, there was any communication from the Veteran expressing an 
intent to reopen his claim and seek service connection for 
schizophrenia.  The Board acknowledges that the record includes 
VA treatment records dating during this period but finds the 
earliest recorded expression of intent by the Veteran to seek 
service connection for schizophrenia after the June 2005 rating 
decision is the VA Form 21-4138, Statement in Support of Claim, 
received on August 14, 2006, seeking to reopen a claim of service 
connection for posttraumatic stress disorder (which was 
interpreted as a claim to reopen service connection for 
schizophrenia).  See 38 C.F.R. §§ 20.302, 20.1103; see also 
Clemons v. Shinseki, 23 Vet App. 1 (2009).  

Under governing law, generally (with exceptions none of which are 
here applicable) the effective date of an award based on a 
reopened claim following a prior final denial of the claim cannot 
be earlier than the date of receipt of the claim to reopen.  
There is no statutory authority that would allow VA to grant the 
Veteran an effective date earlier than August 14, 2006 for the 
award of service connection for schizophrenia under the 
circumstances in this case, or for the reasons he has alleged.  
Accordingly, as a matter of law, the claim must be denied.  


ORDER

An effective date earlier than August 14, 2006, for the award of 
service connection for schizophrenia is denied.  



____________________________________________
N. Snyder
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


